DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in paragraph [0028], lines 6, 7 and 10, “grabber components 112A and 112B” should be “grabber components 108A and 108B”.  Note similar errors in paragraphs [0029] and [0031].  
Appropriate correction is required.
Drawings
The drawings are objected to because in figures 3, 4, and 6, reference numerals “112A” and “112B” should be “108A” and “108B”, respectively.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is confusing because it is not clear exactly what “second side of the base” is referring to and how this “second side” is related to the “a second side” stated in claim 1.   According to the disclosure, the concavity is not on the “second side” to which the grabber component is attached as recited in claim 1.  Apparently, “second side” in claim 3 should be “the first side” (see fig. 5).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Jenner, Jr. ‘303 (US 2007/0276303 A1).
Regarding claims 1 and 16, Jenner, Jr. discloses the claimed invention, including a tool for manipulating a handle ([0030]) comprising a base (32) defining a first side (bottom side, fig. 2) and a second side (top side), wherein the first side is configured for conforming to an arm of a person, and wherein the second side substantially opposes the first side; at least one grabber component (36, 38) being attached to the second side and being configured to grab a handle; and an attachment mechanism (48) attached to the base and being configured to affix the base to the arm of the person (fig. 2).  For method claim 16, see paragraph [0030)], for manipulation of the handle.
As to claim 2, the base is substantially elongated in shape (fig. 2).
As to claim 3, the first side is concave in shape (concaved left end portion of the base to fit the hand).
As to claim 6, the at least one grabber component comprises a first grabber component (38) and a second grabber component (36) that each substantially extend from their respective attachments to the second side of the base (fig. 2).
As to claim 7, the at least one grabber component comprises a grabber component (38) that extends at an angle from its attachment to the second side of the base (fig. 2).
As to claim 8, the angle is a range of between about 45 degrees and about 90 degrees (see angle of grabber component 38 relative to the surface of the base shown in fig. 2). 
As to claim 9, the grabber component is angled with respect to the bas such that the grabber component forms a lever (38, fig. 2) with the base for use by the person to move the handle. 
As to claim 10, the at least one grabber component comprises a grabber component (36) including a first portion (fig. 2, the portion connected to rod 50) and a second portion (“36” fig. 2), wherein the first portion has a first end (lower end) and a second end (upper end), wherein the first end is attached to the second side of the base, wherein the first portion extends from the base along a first direction (fig. 2, substantially perpendicular to the upper surface of the base), and wherein the second portion is attached to the second end of the first portion and extends in a second direction (substantially parallel to the upper surface of the base) that is different direction than the first direction. 
As to claim 11, the first portion and the second portion are angled with respect to each other such that the grabber component forms a hook (fig. 2) with the base for use by the person to move the handle.
As to claim 12, the first portion and the second portion shown in fig. 2 is angled between about 45 degrees and about 115 degrees.
As to claim 13, the attachment mechanism (48) comprises at least one hook and loop fastener (“Velcro straps 48”, [0033]).
As to claim 14, the base (32) is substantially elongated in shape and includes a first and send ends (left and right end portions, fig. 2), and wherein the attachment mechanism comprises a first hook and loop fastener and a second hook and loop fastener being attached to the first end and the second end, respectively, of the base for affixing the base to different portions of the arm of the person.
As to claim 15, the attachment mechanism comprises a plurality of straps (two Velcro straps 48 shown).
As to claim 17, see explanation of claim 6 above.
As to claim 18, see explanation of claim 7 above.
As to claim 19, see explanation of clam 9 above.
As to claim 20, see explanation of claim 11 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jenner, JR. ‘303.
Jenner Jr. discloses the invention as claimed except for the length of the base being between about 3 inches and about 11 inches and width of the base being about 2 inches and about 4 inches.  However, it would have been an obvious matter of design choice to form the base with a length between about 3 inches and about 11 inches and a width between about 2 inches and about 4 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
Examples of the cited references:
5,601,356 (McWilliams) shows a forearm/wrist mount device including a base, two straps and a mounting tab extending from one surface of the base. The base has a concave lower side to fit the arm of the user.
US 2006/0169615 A1 (Kesan) shows a hands free device attached to a forearm, including a base, two straps, and two grabber components extending from the surface of the base.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM	
June 29, 2022